UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1720



WILLIAM C. BOND,

                Plaintiff - Appellant,

          v.


KENNETH BLUM, SR.; DUDLEY F.B. HODGSON; WILLIAM SLAVIN;
MCDANIEL, BENNETT & GRIFFIN; ADELBERG, RUDOW, DORF & HENDLER,
LLC; CHRISTOPHER W. NICHOLSON; KENNETH BLUM, JR.,

                Defendants - Appellees,

          and


MERRILL LYNCH & CO; MERCANTILE BANKSHARES CORPORATION; BANK OF
AMERICA; LAW OFFICES OF TIMOTHY M. GUNNING; HOWARD J.
SCHULMAN; SCHULMAN & KAUFMAN, LLC; THOMAS & LIBOWITZ, PA;
MICHAEL S. LIBOWITZ; LAW OFFICES OF RICHARD M. KARCESKI;
RICHARD M. KARCESKI; BANK OF AMERICA, NA; BANK OF AMERICA
CORPORATION,

                Garnishees,

          v.


ALYSON BOND, Co-Movant to release writ of           garnishment;
SCHULMAN & KAUFMAN, LLC; HOWARD J. SCHULMAN,

                Movants.
                         No. 08-1171



WILLIAM C. BOND,

                Plaintiff - Appellant,

          v.


KENNETH BLUM, SR.; ERLENE BLUM; ALAN S. COHN; ROBIN COHN;
KENNETH BLUM, JR.; DUDLEY F.B. HODGSON; WILLIAM H. SLAVIN;
WILLIAM A. MCDANIEL, JR.; CAROLINE A. GRIFFIN; MCDANIEL,
BENNETT & GRIFFIN; MCDANIEL & GRIFFIN; PAUL A. DORF; ADELBERG,
RUDOW, DORF & HENDLER, LLC; GERARD P. MARTIN; MIRIAM PESSIN;
RENT-A-WRECK OF AMERICA, INCORPORATED,

                Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge;
J. Frederick Motz, District Judge. (1:01-cv-02600-MJG; 1:07-cv-
01385-JFM)


Submitted:   August 27, 2008             Decided:   September 19, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Bond, Appellant Pro Se. Amy E. Askew, William Fitts
Ryan, Jr., WHITEFORD, TAYLOR & PRESTON, LLP, Baltimore, Maryland;
Gerard Patrick Martin, Thy Christine Pham, ROSENBERG, MARTIN &
GREENBERG, LLP, Baltimore, Maryland; Kathryn Miller Goldman,
JIRANEK, GOLDMAN & MINTON, LLC, Baltimore, Maryland; Jo C. Bennett,
William Alden McDaniel, Jr., MCDANIEL, BENNETT & GRIFFIN,
Baltimore, Maryland; Andrew Radding, Michael Richard Severino,
ADELBERG, RUDOW, DORF & HENDLER, LLC, Baltimore, Maryland, for
Appellees.

                                 2
Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            William C. Bond appeals the district court’s rulings

dismissing his dual actions filed pursuant to Fed. R. Civ. P.

60(b). In Case No. 07-1720, Bond appeals from the district court’s

order denying his motion for reconsideration of the judgment in his

underlying copyright action.1      This court reviews the denial of a

Rule 60(b) motion for an abuse of discretion.      See MLC Automotive,

LLC v. Town of Southern Pines, 532 F.3d 269, 277 (4th Cir. 2008).

We have reviewed the record and conclude that the district court

did   not   abuse   its    discretion   in   denying   the   motion   for

reconsideration.2 Accordingly, we affirm for the reasons stated by

the district court.       Bond v. Blum, No. 1:01-cv-02600-MJG (D. Md.

July 12, 2007).

            In Case No. 08-1171, Bond appeals from the district

court’s sua sponte dismissal of his “independent action” under Rule

60(b), in which Bond sought monetary damages for violations of the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.A.

§§ 1961-1968 (West 2000 & Supp. 2008), and other federal statutes.

We have reviewed the record and find that the district court did



      1
       See Bond v. Blum, 317 F.3d 385 (4th Cir. 2003).
      2
      Bond also appeals from the district court’s denial of a
number of other post-judgment motions that were filed in this case,
including a motion to recuse the presiding judge. Upon review of
the record, we find there were no valid grounds for recusal and
that the district court did not err in denying Bond’s post-judgment
motions.

                                    4
not err in dismissing Bond’s action.   Accordingly, we affirm for

the reasons stated by the district court.   Bond v. Blum, No. 1:07-

cv-01385-JFM (D. Md. June 26, 2007).

          While we grant Bond’s motion to supplement his informal

brief in Case No. 07-1720, we deny all other pending motions.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                5